Citation Nr: 1343318	
Decision Date: 12/30/13    Archive Date: 01/07/14	

DOCKET NO.  08-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for retinal occlusion of the left eye, claimed as secondary to an acquired psychiatric disorder (including posttraumatic stress disorder).

2.  Entitlement to service connection for hepatitis A.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an increased rating for chronic serum-type hepatitis (hepatitis B), evaluated as noncompensably disabling prior to January 6, 2012, and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).

This case was remanded by the Board in June 2010 and December 2011, for additional development.  Subsequent to the December 2011 remand, the Appeals Management Center (AMC), in a November 2012 rating decision, granted entitlement to service connection for a major depressive disorder with panic disorder, evaluated as 30 percent disabling from October 10, 2006, and 100 percent disabling effective from January 17, 2012.  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder, which was formerly on appeal, is no longer before the Board.  

The Board further notes that, in a rating decision of January 2013, the AMC granted entitlement to a 40 percent evaluation for chronic, serum-type hepatitis (hepatitis B), effective from January 6, 2012.  Accordingly, the issue of entitlement to an increased rating for hepatitis B has been recharacterized to take into account that staged rating.  

This case was again remanded in March 2013 and June 2013, for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, the issue of entitlement to service connection for retinal occlusion of the left eye is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The weight of the evidence is to the effect that the Veteran does not currently have, and has never had, hepatitis A.

2.  The weight of the evidence is to the effect that the Veteran does not currently have, and has never had, hepatitis C.

3.  Service connection is currently in effect for chronic, serum-type hepatitis (hepatitis B), an award which has been in effect since November 14, 1972, a period of greater than 10 years.

4.  The weight of the evidence is to the effect that the Veteran does not currently have, and has never had, hepatitis B.

5.  Prior to January 6, 2012, the Veteran's service-connected hepatitis B was not manifested by intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during any 12-month period, with an "incapacitating episode" defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

6.  Since January 6, 2012, the Veteran's service-connected hepatitis B has not been manifested by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during any 12-month period, but not occurring constantly.


CONCLUSIONS OF LAW

1.  Hepatitis A was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Hepatitis C was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).

3.  While the current rating assigned is not protected, the award of service connection for hepatitis B, which has been in effect since November 14, 1972, is protected as a matter of law.  38 U.S.C.A. §§ 1159, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105, 3.957 (2013).

4.  The criteria for a compensable evaluation for service-connected hepatitis B prior to January 6, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2013).

5.  The criteria for a current evaluation in excess of 40 percent for service-connected hepatitis B since January 6, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in November 2006, February and May 2008, December 2011, and March 2013 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a March 2010 hearing before the undersigned, service treatment records, and both VA (including Virtual VA) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's current claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection

The Veteran in this case seeks entitlement to service connection for hepatitis A and C.  In pertinent part, it is contended that, as a result of the Veteran's service-connected psychiatric disorder, he engaged in extensive drug and/or alcohol abuse, as a result of which he developed both hepatitis A and C.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Pursuant to law and regulation in effect prior to October 10, 2006, disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is thus established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).

While the regulation governing entitlement to secondary service connection changed effective October 10, 2006, because the Veteran's claims for secondary service connection were received in September 2006, his claims are controlled by the more liberal regulations in effect prior to October 10, 2006.

In the case at hand, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of hepatitis A or C.  While the Veteran received a diagnosis of and treatment for serum-type hepatitis (hepatitis B) in-service, for which service connection is currently in effect, there is no indication that, at any time during the appellant's period of active military service, he received either a diagnosis of or treatment for either hepatitis A or C.  At a November 1971 service separation examination the Veteran's abdomen and viscera were entirely within normal limits and no pertinent diagnoses were noted.

At a December 2006 VA liver examination, which involved a full review of the Veteran's claims folder and medical records, the appellant stated that he was unaware of his hepatitis C until "some time in the late 1990's."  He also stated that he had been diagnosed with hepatitis A.  Significantly, in addition to hepatitis A and C, the Veteran gave a history of chronic pancreatitis.  Noted at the time of examination was that laboratory studies conducted in October 2006 showed a borderline hepatitis C antibody, as well as hepatitis C PCR quantative, none detected.  The hepatitis C genotype was cancelled due to an undetectable PCR, while hepatitis A total was described as "reactive."  The pertinent diagnoses noted were hepatitis C borderline antibody with negative PCR; and hepatitis A exposure, not active.  According to the examiner, the Veteran's laboratory studies revealed a history of hepatitis A, as well as hepatitis C with a negative PCR (quantity not detectible).  The examiner noted that current laboratory studies suggested that the Veteran's hepatitis C was not an active disease at the present time.

At a January 2012 VA hepatitis examination it was noted that the Veteran currently had and/or had previously been diagnosed with a liver disorder, specifically, hepatitis A and C in 1971.  Reportedly, laboratory studies conducted in December 2011 showed a reactive hepatitis C genotype, as well as a reactive hepatitis C viral titer.

At an April 2013 VA hepatitis examination, which involved a full review of the Veteran's claims folder and medical records, it was noted that the appellant did not then have, nor had he ever been diagnosed with, a liver disorder.  When questioned, the Veteran indicated that his symptoms were unchanged from the time of his last examination.  Further noted was that the Veteran did not currently take, nor had he ever taken, medication for hepatitis.  According to the examiner, the Veteran had never been diagnosed with hepatitis C.  Rather, in the opinion of the examiner, while the Veteran had been exposed to hepatitis C and therefore had positive antibodies, he did not have a viral load.  Accordingly, the examiner opined that the Veteran did not have chronic active hepatitis C.

In May 2013 correspondence an AMC Medical Officer indicated that, following a review of the Veteran's clinical files, medical records, and claims folder, it was her opinion that it was "mere speculation" that the Veteran's liver dysfunction had been diagnosed as hepatitis B or C.  Moreover, it was less likely than not the case that the Veteran's claimed liver dysfunction included a diagnosis of hepatitis A.  According to the Medical Officer, her conclusions were based on a comprehensive review of the Veteran's clinical files, outpatient treatment records, radiographic studies, and current medical literature.  Her reasoning was based on the fact that the Veteran currently did not have signs or symptoms of a liver condition.  Moreover, testing for hepatitis conducted in 2001 showed no evidence of hepatitis A or C.  In the opinion of the examiner, it was less likely than not the case that the Veteran's claimed liver dysfunction included hepatitis A.  This was felt to be the case given that there was no medically based scientific evidence to support that diagnosis.

At an August 2013 VA hepatitis examination which involved a full review of the Veteran's claims folder and medical records, it was noted that the appellant currently had, or had in the past been diagnosed with, a liver condition, specifically, alcohol hepatitis.  When questioned, the Veteran gave a long history of alcohol abuse, though he had reportedly been sober for the past 10 years.  According to the examiner, at the time of examination, the Veteran had neither signs nor symptoms attributable to chronic or infectious liver disease.  Nor had he ever been diagnosed with hepatitis C.  Laboratory studies referenced consisted of testing in 2001 which showed a negative hepatitis C genotype, as well as negative hepatitis C viral titers.  Additionally noted was a 1972 liver biopsy conducted by the U.S. Navy, the results of which were reportedly negative.  Following examination, the examiner indicated that his opinion was being offered following a review of all five volumes of the Veteran's claims folder.  According to the examiner, there was a great deal of confusion concerning the Veteran's alleged hepatitis.  However, there was no strong or convincing evidence that the Veteran had in the past or currently had hepatitis A, B, or C.  The appellant was, however, a self admitted polysubstance abuser, and the claimant had a history of drinking alcohol heavily starting at the age of 13.  According to the examiner, the Veteran had a form of hepatitis known as alcohol hepatitis which damaged the liver.  However, currently, the Veteran showed normal liver function tests, and claimed that he no longer drank alcohol or abused drugs.  Under the circumstances, the examiner opined that it was most likely than any liver dysfunction in the past was the result of alcohol abuse, and not hepatitis.

The Board finds the aforementioned opinions, and in particular, the opinion of the August 2013 examiner, highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed the appellant's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  Hernandez-Toyens v. West.  Under the circumstances, the Board is compelled to conclude that the Veteran has never had, and, in fact, does not currently suffer from, hepatitis A or C.  Accordingly, and absent evidence of chronic disability, service connection for hepatitis A and C must be denied.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his claimed hepatitis A and C to polysubstance abuse, which is itself, according to the Veteran, the result of his service-connected psychiatric disorder.  The preponderance of the most probative medical evidence, however, shows no persuasive evidence that the Veteran has ever had, or currently has, hepatitis A or C.

The Board acknowledges the Veteran's testimony regarding the claimed origin of the disabilities at issue.  However, the Board rejects his assertions to the extent that they seek to etiologically relate his claimed hepatitis A and C to a service-connected disability.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a layperson, is not competent to "self diagnose" either hepatitis A or C.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Under the circumstances, service connection must be denied.

Increased Rating

The Veteran seeks entitlement to an increased evaluation for hepatitis B.  In pertinent part, it is contended that manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective staged noncompensable and 40 percent schedular evaluations now assigned.

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any chronic changes in the Veteran's condition, it is necessary to consider the appellant's complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the service-connected disability is at issue, the primary concern is the present level of that disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which might result in different levels of compensation from the time an increased rating claim is filed until the final decision is made.  See Hart v Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the schedular ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In the present case, at the December 2006 VA liver examination the Veteran indicated that, while on some days, he felt nauseous and had the dry heaves, he related this to his chronic pancreatitis.  When questioned, the Veteran denied any anorexia, though he did report some intermittent malaise and fatigue which was at times incapacitating.  Significantly, while the Veteran reported problems with arthralgia in his hands and feet, according to the appellant these had been diagnosed as osteoarthritis.  Moreover, any "incapacitating episodes" were hard to differentiate from general episodes related to his chronic pancreatitis.

On physical examination, the Veteran weighed 170 pounds, and indicated that his weight had been stable over the past year.  There was no evidence of jaundice, and while there was some upper quadrant abdominal pain, right greater than the left, there was no evidence of any guarding, rebound, or rigidity.  The Veteran's abdomen was soft, with no evidence of any hepatosplenomegaly.  Laboratory studies conducted in October 2006 showed a positive hepatitis B core, though with a negative hepatitis C serum antibody and hepatitis serum antigen.  The pertinent diagnosis noted was hepatitis B exposure, not active.  

According to the examiner, the Veteran had a history of chronic pancreatitis, which was likely the result of his long history of alcohol abuse.  While the Veteran had symptoms of abdominal pain, malaise, and fatigue intermittently or more often, which might be attributable both to hepatitis and chronic pancreatitis, it was impossible to determine what degree of symptomatology was related to each specific disease without recourse to speculation.  Given, however, that the Veteran's current laboratory studies suggested that his hepatitis B was not presently active, the examiner opined that the appellant's symptoms were more likely the result of his chronic pancreatitis.

At a January 6, 2012 VA examination it was noted that the Veteran suffered from daily fatigue, malaise, and nausea, as well as near constant and debilitating arthralgia.  Additionally noted was a 20-pound weight loss, from 175 to 155 pounds.  According to the examiner, the Veteran suffered from right upper quadrant pain, and certain dietary restrictions.  Also noted was an incapacitating episode lasting less than one week over the course of the past 12 months.

In a January 2013 addendum to the aforementioned VA examination it was noted that, as a result of the Veteran's hepatitis B, he suffered from intermittent fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least one week, but less than two weeks, during the previous 12-month period.  Additionally noted, however, was that the Veteran's symptoms of hepatitis B were worsened by his hepatitis C infection, and not his hepatitis B alone.

In May 2013 correspondence an AMC Medical Officer wrote that, following a review of the Veteran's clinical files, medical records, and claims folder, it was her opinion that it was "mere speculation" that the Veteran's liver dysfunction had been diagnosed as hepatitis B.  According to the Medical Officer, 2001 testing for hepatitis B had been negative.

As noted above, following an August 2013 VA hepatitis examination which involved a full review of the claims folders and medical records, the examiner opined that, while there was a "great deal of confusion" concerning the Veteran's alleged hepatitis, there was "no strong or convincing evidence" that the Veteran had in the past or currently had hepatitis B.  Rather, he had a form of hepatitis known as alcohol hepatitis, the result of polysubstance abuse.

Pursuant to applicable law and regulation, a noncompensable evaluation is warranted for chronic liver disease without cirrhosis (including hepatitis B) if the Veteran is nonsymptomatic.  A 10 percent evaluation, under those same laws and regulations, requires demonstrated evidence of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345.

In like manner, a 20 percent evaluation requires demonstrated evidence of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent evaluation requires evidence of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent evaluation requires evidence of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but occurring constantly.  Id.

As noted, the Veteran was in receipt of a noncompensable evaluation for hepatitis B prior to January 6, 2012, and a 40 percent evaluation beginning on and after that date.  As is clear from the previous discussion, however, the preponderance of the evidence is to the effect that the Veteran has never had, and does not currently have, hepatitis B.  In fact, there is significant evidence that, to the extent that the Veteran currently experiences the aforementioned symptomatology, such symptomatology is at least arguably attributable to nonservice-connected pancreatitis.  In any case, and as is clear from the record, the Veteran has not in the past and does not currently suffer from hepatitis B.  Under the circumstances, an increased evaluation is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to service connection for hepatitis A is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to a compensable evaluation for hepatitis B prior to January 6, 2012 is denied.

Entitlement to an evaluation in excess of 40 percent for hepatitis B at any time since January 6, 2012 is denied.


REMAND

The Veteran seeks entitlement to service connection for a left eye retinal occlusion, secondary to an acquired psychiatric disorder.  However, a review of the records raises some question as to the exact nature and etiology of that particular disability.

As noted above, in a November 2012 rating decision entitlement to service connection was granted for major depressive disorder with panic disorder, secondary to hepatitis B.  As also noted, however, the preponderance of the evidence is to the effect that the Veteran does not currently suffer from, and never has suffered from, hepatitis B.  While the grant of service connection for hepatitis B is protected, the grant of entitlement to service connection for a major depressive disorder is not.  

Further, following an August 2013 VA eye examination it was opined that the Veteran's left eye retinal occlusion was causally related to his longstanding polysubstance abuse, which has itself been shown to be at least in part related to the claimant's service-connected psychiatric disorder.  

Under the facts of this case, the issue of entitlement to service connection for a left eye retinal occlusion is inextricably intertwined with the propriety of the award of service connection for major depressive disorder with panic disorder, an issue which has not yet been adjudicated.  See 38 C.F.R. § 3.105(d) (2013); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2013, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AMC/RO should then specifically adjudicate the propriety of the award of service connection for major depressive disorder with panic disorder secondary to hepatitis B.  In so doing, the AMC/RO should take into consideration all pertinent provisions of 38 C.F.R. § 3.105, and particular, 38 C.F.R. § 3.105(d) regarding severance of service connection where there has been a change in diagnosis.

3.  The AMC/RO should then readjudicate the Veteran's claim for service connection for a left eye retinal occlusion, to include secondary to an acquired psychiatric disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since September 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


